Citation Nr: 0021005	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a right knee 
replacement, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to June 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1998 RO decision which denied an increase 
in a 30 percent rating for a right knee replacement.  

The Board notes that the veteran appears to be raising claims 
for secondary service connection for multiple conditions (see 
his testimony in a June 1999 RO hearing and his statement 
received by the RO in March 2000).  However, these issues 
have not been developed by the RO and are not on appeal at 
this time.  Accordingly, these matters are referred to the RO 
for any appropriate action. 


FINDING OF FACT

A right knee replacement was assigned a temporary total 
rating for one year after implantation of the prosthesis in 
May 1997, and the condition is now manifested by chronic 
residuals consisting of severe painful motion or weakness of 
the affected extremity.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for a right knee 
replacement have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1942 to June 
1946.  Service medical records show that he sustained a shell 
fragment wound in the anterior aspect of his right knee in 
August 1944 and that subsequent X-rays showed a defective 
tibia.  

In a March 1947 decision, the RO granted service connection 
and a combined 20 percent rating for disabilities of the 
right knee (i.e., a 10 percent rating for a bony defect of 
the head of the right anterior tibia and a 10 percent rating 
for a shell fragment wound of the anterior aspect of the 
right knee with tender scar).  

In an August 1986 decision, the RO assigned a single 30 
percent rating for disabilities of the veteran's right knee, 
recharacterized by the RO as postoperative shell fragment 
wound of the anterior aspect of the right knee with a bony 
defect at the head of the right anterior tibia and a tender 
scar with muscle wasting and episodes of locking, pain, 
swelling, etc.   

In May 1997, the veteran underwent a right knee replacement 
(total knee arthroplasty) at a VA medical center.

In a June 1997 decision, the RO granted a temporary total 
rating for a total right knee replacement, effective from May 
1997 through June 1998, and assigned a 30 percent rating 
effective in July 1998.  

On a VA examination in June 1998, the veteran complained that 
ever since his knee replacement surgery he had continued 
chronic right knee pain which was unrelieved by physical 
therapy.  He reported he continued to use a cane.  
Subjectively, he estimated that his pain level prior to the 
surgery was 5 on a scale of 10 and that his pain level at 
present was 9 on a scale of 10.  On examination, the range of 
motion of the right knee was from 10 degrees of extension to 
85 degrees of flexion.  The veteran was hypersensitive over 
the proximal incision site.  There was pain with varus stress 
along with a significant opening.  When the knee was brought 
back over with a valgus stress, there was a palpable clunk, 
and again the veteran reported some discomfort.  
Neurovascularly, the right lower extremity was intact, and 
muscle strength was 5/5 on the right side when compared with 
the left side.  In the impression, the doctor stated it was 
evident that the right knee was continuing to cause problems 
and would possibly require further surgery to eradicate the 
pain.  

In a July 1998 decision, the RO denied an increase in a 30 
percent rating for a right knee replacement.  

VA outpatient records in July 1998 show that on an 
examination the veteran's right knee range of motion was from 
0 degrees of extension to 90 degrees of flexion, with 
complaints of pain on flexion of the knee.  There was no 
effusion, and the right leg was in good alignment.  The right 
knee was stable.  X-rays of the right knee, in regard to the 
knee replacement, suggested slight joint effusion and 
suprapatellar and infrapatellar calcifications which could be 
tendinous; slight loosening could not be ruled out.  On a 
bone scan conducted in August 1998, there was a slightly 
increased uptake in the tibial and, to a greater extent, the 
femoral prosthesis which could be due to postoperative 
changes; a slight loosening involving in particular the 
femoral prosthesis was suspected.  

VA outpatient records show that in October 1998 the veteran 
complained of continued pain in the lateral aspect of the 
right knee.  An examination revealed that his right knee 
range of motion was from -5 degrees of extension to 85 
degrees of flexion, with pain on flexion beyond 70 degrees.  
In February 1999, the veteran estimated that prior to his 
right knee surgery his pain was "100" but that his pain at 
present was about "150".  He reported he could walk 1/2 mile 
and walk stairs with difficulty.  He reported pain on merely 
sitting.  An examination revealed that his right knee range 
of motion was from 0 degrees of extension to about 90 degrees 
of flexion, with pain on increased flexion.  The knee was 
stable.  The assessment was painful right total knee 
arthroplasty and doubt of loosening of the prosthesis.  The 
doctor noted that he discussed revision of the total knee 
arthroplasty and told the veteran that his range of motion 
would likely not change but that there was about a 25 percent 
chance of pain relief without a known cause of the pain.  

In his March 1999 substantive appeal, the veteran stated he 
suffered chronic pain on a daily basis due to his right knee 
condition.  He reported the pain had been of such severity 
over the past two years that he had been placed on medication 
for depression.  He also claimed he experienced weakness in 
the knee and used a walking cane for stability.  He stated he 
was told that the prosthesis used for his right knee was 
possibly too large for him.  

At a June 1999 RO hearing before a hearing officer, the 
veteran testified that his right knee condition was 
manifested by instability in that he become unbalanced at 
times; that he has taken pain medication ever since his right 
knee surgery; that his right knee condition limited his daily 
activities and he was unable to exert himself to the extent 
he did prior to the surgery; that when doing yard/garden work 
he sat on a low stool or a three-wheeled tractor, keeping his 
right leg forward because it involved less pain; that he 
walked with a cane for stability and experienced constant 
pain; that he was being treated for depression due to his 
ongoing right knee problem; and that a doctor at the VA told 
him in February 1999 that he required additional surgery to 
correct his right knee because it was felt his prosthesis may 
be too large for his knee.

On a VA examination in July 1999, the veteran reported that 
his right knee had worsened since his knee replacement 
surgery and felt that his prosthesis was too big.  He 
reported that he took medication for knee pain.  He reported 
a leg length discrepancy with the right leg being longer than 
the left leg and claimed that he did not have such 
discrepancy when he was younger.  On examination, there was a 
scar consistent with total knee arthroplasty and a second 
scar over the anterior aspect of the tibia.  The right knee 
range of motion was from a 20 degree flexion contracture to 
further flexion of 65 degrees, with all of the motion 
painful.  Palpation of the knee joint revealed tenderness, 
more so on the lateral side than the medial side.  The right 
knee appeared to be stable in both flexion and extension.  
There was mild to moderate effusion of the knee.  The patella 
tracked appropriately in the patellar groove.  Torsion 
examination of the right leg appeared normal.  There was a 
leg length discrepancy, with the right side being about 3/8th 
of an inch longer than the left side.  Reflexes were 
difficult to elicit on the right side at the knee, and motor 
testing was 4/5 throughout and symmetric.  In the impression, 
the doctor noted a history of severe injury to the right 
lower extremity due to a shell fragment, with multiple 
problems secondary to the injury.  The doctor stated that the 
leg length discrepancy certainly may have been due to the 
shell fragment injury, as was the right knee total 
arthroplasty.  Subsequent X-rays of the right knee revealed 
suprapatellar effusion, and there was no evidence of 
loosening of the prosthetic components, malalignment, or 
acute injury.  

In an August 1999 decision, the RO continued the 30 percent 
rating for right knee replacement and assigned a separate 10 
percent rating for a bony defect of the right anterior head 
of the tibia with atrophy of Muscle Group XVIII.  (The RO 
noted that the original rating decision provided a separate 
rating for the right tibia, which was then merged with the 
other right knee disability in 1986 to the advantage of the 
veteran.  The RO stated after the right knee replacement in 
1997 it was to the veteran's advantage to again separate the 
disabilities.)  

In a letter received in March 2000, the veteran claimed his 
right knee pain was severe and had worsened ever since his 
knee surgery in May 1997.  He stated that he took 
prescription pain medication and the he received ongoing 
treatment at the VA for his knee, to include injections in 
his back and right hip which did not relieve his knee pain.  

II.  Analysis

The veteran contends that his service-connected right knee 
replacement is more disabling than reflected by the current 
30 percent rating.  It is noted that his claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.71a, Code 5055, a 100 percent evaluation 
is assigned for one year following implantation of a 
prosthetic replacement of a knee joint (the one year period 
begins to run after a one month temporary total convalescent 
rating).  Thereafter, a minimum rating of 30 percent is 
assigned, and a 60 percent rating will be assigned when there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Codes 5256, 5261, or 5262.

Ankylosis of the knee in favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent rating.  Ankylosis of the knee in flexion between 20 
degrees and 45 degrees warrants a 50 percent rating.  
Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more, warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Code 5256.  

Limitation of extension of the leg to 20 degrees is evaluated 
as 30 percent disabling.  Limitation of extension of the leg 
to 30 degrees is evaluated as 40 percent disabling.  
Limitation of extension of the leg to 45 degrees is evaluated 
as 50 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent rating.  Nonunion of the 
tibia and fibula, with loose motion, requiring brace warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Code 5262.  

After the veteran's May 1997 total right knee replacement, he 
was entitled first to a one-month temporary total 
convalescent rating and then a one-year temporary total 
evaluation following implantation of the prosthesis, pursuant 
to 38 C.F.R. §§ 4.30 and 4.71a, Code 5055.  This temporary 
total rating expired at the end of June 1998.  Effective in 
July 1998, the RO assigned a 30 percent rating for the knee 
replacement, which is the minimum rating provided by Code 
5055.

The Board will not address intermediate degrees of ratings 
(under analogous Codes 5256, 5261, or 5262) as provided by 
Code 5055, as the Board finds that the veteran's right knee 
replacement meets the criteria for a 60 percent rating under 
Code 5055 from July 1998.

The medical record shows that in June 1998 (the last month of 
the one-year period of the temporary total rating) the 
veteran's right knee was examined by the VA.  The examination 
showed complaints of chronic knee pain unrelieved by physical 
therapy.  The veteran continued to use a cane for support.  
His knee range of motion was significantly limited with pain 
observed on varus stress testing.  The doctor opined that 
further surgery may be required to eradicate the knee pain.  
VA outpatient records in July and October 1998 and in 
February 1999 showed continued complaints of right knee pain.  
On his February 1999 clinic visit, the veteran was diagnosed 
with painful right total knee arthroplasty, and the doctor 
discussed a revision arthroplasty with him.  At his June 1999 
hearing, the veteran described considerable disability due to 
constant pain and instability of his right knee and related 
that he took medication for pain in his right knee.  In a 
July 1999 VA examination, his right knee had limited range of 
motion (i.e., from a 20 degree flexion contracture to further 
flexion of 65 degrees), and all motion was painful.  It was 
noted that the veteran took multiple medications for pain 
control.  Other manifestations of the right knee replacement 
consisted of tenderness on palpation, mild to moderate 
effusion, reflexes that could not be elicited at the knee, 
motor strength of 4/5, and a leg length discrepancy.  

The above-described findings clearly demonstrate some right 
knee pain or weakness of the affected extremity.  If there is 
severe painful motion or weakness of the affected extremity, 
a 60 percent rating under Code 5055 for the right knee 
replacement is warranted.  After a review of all the 
evidence, and with application of the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the Board finds that residuals 
of the right knee replacement produce severe painful motion 
or weakness in the affected extremity, and thus an increased 
rating, to 60 percent, is warranted.


ORDER

An increased rating, to 60 percent, for a right knee 
replacement is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

